DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the application filed on 11/7/2019. Claims 1-14 are pending in the instant application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 and its dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, it is unclear what is meant by the limitation “a storing unit configured to store a fluid filling bag serving as an operation target”. When looking to the specification it would appear that the storing unit is storing information regarding the fluid filling bags and not storing an actual fluid filling bag. Support for this can be found on page 27, lines 9- 14, “the storing unit 40 may store an operation information table in which information about the fluid filling bag serving as an operation target according to an operation mode, stimulation intensity, and stimulation time is recorded. To this end, the storing unit 40 may include a fast random access memory and may also include at least one magnetic disk storage device or a nonvolatile memory such as a flash memory device.”
For examination purposes, the examiner interprets the limitation to mean “a storing unit configured to store fluid filling bag information serving as an operation target”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (CN 101627942 A, with reference to English translation filed 5/21/2021) in view of Sato et al. (JP 2009-247749 A, with reference to English Translation filed 5/21/2021).
With respect to claim 1, Yu teaches An ear therapy device (Fig.1), which performs massage to an external ear of a user by using a massage module disposed at a position corresponding to the external ear (“ear masseur” page 2 lines 1-7, housing with stimulation elements), 5wherein the massage module includes: a housing (21) having a facing portion facing the external ear (portion with stimulating elements 23); and  10a plurality of stimulation pins (“stimulation elements” 23) disposed inside the housing (see Fig.3-4) wherein a plurality of guide holes (Fig.3, 223 “hole”, page 4, paragraph 2, lines 11-12) are formed in the facing portion (top board 222) of the housing (21) in one-to-one relationship with the plurality of stimulation pins (23; see Fig.1 and 3-4), and the each stimulation pin is guided by a corresponding guide hole to be drawn in a predetermined direction (as shown in Fig.1, 3-4). Yu teaches that the stimulation elements are pushed through their corresponding guide holes with a spring mechanism corresponding to each stimulation element and attached to base plate 221 and extending to top board 222 as describe in paragraph 2 of page 4.
Yu does not teach  a plurality of accommodation holes divided therein by a barrier; a plurality of fluid filling bags dispersed and accommodated in the plurality of accommodation holes, respectively; such that at least one stimulation pin corresponds to each of the plurality of fluid filling bags, wherein each fluid filling bag has a bellows structure with a length increased or 15decreased in a predetermined direction according to a pressure of a fluid filled therein, and wherein each stimulation pin is pushed by a corresponding fluid filling bag and drawn out of the housing by a predetermined length when the length of the corresponding fluid filling bag is increased.
However, Sato teaches a pressure and massage device (Fig.4) comprising a plurality of accommodation holes (“holding cylinder” 31, shown individually in Fig.12, [0032], with a plurality shown in Fig.4) divided therein by a barrier (holding cylinder walls); a plurality of fluid filling bags (airbags 32, [0033]) dispersed and accommodated in the plurality of accommodation holes (shown in Fig.4 and Fig.12), respectively; such that at least one stimulation pin (34) corresponds to each of the plurality of fluid filling bags (as shown in Fig.4 and Fig.12), wherein each fluid filling bag (32) has a bellows structure ([0033], “cylindrical bellows shape”) with a length increased or 15decreased in a predetermined direction according to a pressure of a fluid filled therein ([0033], “stretches and shrinks along bellows arrangement with inflow and outflow of air), and wherein each stimulation pin (34) is pushed by a corresponding fluid filling bag (32) and drawn out of the housing (bathtub) by a predetermined length when the length of the corresponding fluid filling bag is increased (as described in [0033-]0034]) to provide a sufficient massage using low cost, reliable equipment ([0039]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to substitute the plurality of spring mechanisms of Yu with the plurality of bellow shaped fluid filling bags corresponding to each stimulation pin of Yu, wherein each fluid filling bag has a bellows structure with a length increased or 15decreased in a predetermined direction according to a pressure of a fluid filled therein, and wherein each stimulation pin is pushed by a corresponding fluid filling bag and drawn out of the housing by a predetermined length when the length of the corresponding fluid filling bag is increased as taught by Sato as a known way to operate stimulation pins to provide a sufficient massage using reliable low-cost parts.
With respect to claim 2, Yu as modified teaches wherein the housing (Yu,Fig.1, 21) has a plurality of fluid delivery passages (Sato, Fig.10, 42) configured to independently deliver a fluid supplied from the outside to the plurality of fluid filling bags, 35PCT/KR2018/0052772018-05-08respectively (see Sato [0035], with the modification it would follow that the housing of Yu would now include fluid passageways as taught by Sato to supply fluid to the fluid filling bags). 
With respect to claim 3, Yu as modified teaches wherein each fluid filling bag includes:  5an opening connected to the fluid delivery passage of the housing (see Sato Fig.12, opening with inflow and outflow arrows at the bottom of the cylindrical chamber); a bellows structure (Sato, [0033] and Fig.12 shows bellow structure of 32) having a length increased or decreased in a predetermined direction according to the pressure of the fluid delivered through the opening (as described in Sato [0033]-[0034]); and a support (“receiving plate” 33, [0034]) provided to a terminal of the bellows structure to support a corresponding stimulation pin (Sato, Fig.12).
With respect to claim 4, Yu as modified teaches wherein each stimulation pin (Yu, 23) includes: a head (the end of the stimulation pin body 232 within the housing) supported in contact with the corresponding fluid filling bag (the end of the stimulation pin of Yu that is in contact with the receiving plate of Sato that is attached to the top end of the bellows); and a rod (Yu, “needle body” 232, page 4, paragraph 3) having one end connected to the head and extended in one direction so that 15the other end thereof is located in the corresponding guide hole (when the stimulation pin is not pushed out of the chamber and the bellows is in a deflated state, a portion of the other end of the rod is located in the guide hole).
With respect to claim 6, Yu as modified teaches wherein the plurality of stimulation pins (Yu 23) are grouped and disposed into a plurality of stimulation pin groups to respectively correspond to a plurality of unit areas formed by 36PCT/KR2018/005277 2018-05-08dividing an external ear area according to stimulation effects or positions (see Yu Fig.2 and page 4, paragraph 1 and page 5, paragraph 1), and wherein the lengths of the plurality of fluid filling bags are independently increased by the fluid supplied from the outside (Sato, [0033]-[0035]) to draw the plurality of stimulation pins for each stimulation pin group (the modified device pushes the stimulation pins of Yu from the guide holes via the fluid filling bags of Sato).
With respect to claim 8, Yu as modified teaches wherein the massage module further includes an elastic body (Fig. 12, spring 35) configured to insert 15the drawn stimulation pin into the housing by an elastic force thereof (Sato [0037], the spring holds the stimulation pin within the chamber until the force of the inflated bellows overcomes the spring force and the stimulation pin is then pushed out of the housing), when the length of the corresponding fluid filling bag pushing the stimulation pin drawn out of the housing is decreased (Sato, [0037]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yu and Sato as applied to claim 1 above, and further in view of Cheng-I (5,167,225), hereinafter, Cheng.
With respect to claim 5, Yu as modified teaches the limitations of claim 1, and teaches a cap that is capable of stimulating auricular meridian points (Fig.3, 231).
Yu as modified does not teach wherein the at least one auricular meridian point stimulating cap detachably coupled to the other end of the rod.                  
However, Cheng teaches an acupressure device (Fig.1) with removable massaging caps (100) that “can be replaced and changed with respect to sizes, shapes, and materials”, (col.1, lines 59-62).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the cap of Yu to be detachably coupled to the rod to allow the cap to be replaced with another cap of different shape or size as taught by Cheng.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yu and Sato as applied to claim 1 above, and further in view of Jacobs (4,574,787) and Sousa (US 2008/0235853 a1).
With respect to claim 11, Yu as modified teaches further comprising:  15a wearable structure coupled to the massage module and put on the head of the user so that the massage module is disposed at a position corresponding to the external ear of the user. 
Yu as modified does not teach a heating unit configured to transfer heat to the external ear using a hot wire or a far-infrared lamp. 
However, Jacobs teaches that applying heat to a user further enhances the acupressure action of a device (col. 4, lines 52-54).
Sousa teaches that it is known to use a wire-based heating element to heat the external ear of a user within an ear covering ([0014], see Fig. 1 and 2, heating wire 11).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the device of Yu and Sato to further comprise a heating unit configured to transfer heat to the external ear using a hot wire as taught by Sousa in view of the teaching of Jacobs that heat can further enhance acupressure action.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yu and Sato as applied to claim 1 above, and further in view of Devanaboyina (US 2016/0008206 A1).
With respect to claim 12, Yu as modified teaches further comprising: an input unit (Sato, control unit 44) configured to receive a user command to select an operation mode of the ear therapy device (Sato, [0038], the control unit controls the advance units 30 independently for various modes);  38PCT/KR2018/005277 2018-05-08a pressure generating unit configured to move a fluid by using a pump (Sato, driving mean 40 and pump 41, [0035]); a flow path opening and closing unit configured to open or close each fluid moving path connecting the pressure generating unit and the massage module by using a valve (Sato switching valve 43, [0035]).
Yu as modified does not teach 5a storing unit configured to store a fluid filling bag serving as an operation target according to each operation mode of the ear therapy device and operation information about operation contents of the corresponding fluid filling bag; and a control unit configured to control the flow path opening and closing unit according to the operation information corresponding to the operation mode selected 10through the input unit among the operation information of each operation mode stored in the storing unit, so that the fluid moving paths respectively connected to the plurality of fluid filling bags are selectively opened or closed.
However, Devanaboyina teaches a therapeutic pressure device (Fig.3B and 3C) comprising inflatable bladders ([0118]) and teaches a storing unit (Fig.13, [0540], the system stores input data) configured to store a fluid filling bag (information, see interpretation under 112(b) above) serving as an operation target according to each operation mode of the ear therapy device and operation information about operation contents of the corresponding fluid filling bag ([0540], the system stores the input data, receives parameter data from sensors and then uses the data to determine the operation of the device, “The system then determines the appropriate changes required at relevant locations on the body 1330, and executes the changes for example, either increase or decrease the pressure, inflates or deflates the structures by turning the motors on or off as shown in 1340”).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the device of Yu as modified to further comprise a storing unit to store fluid filling bag information as taught by Devanaboyina to serve as an operation target according to each operation mode of the ear therapy device and operation information about operation contents of the corresponding fluid filling bag as it would be obvious to have a storing unit to store the information regarding the various modes of operation taught by Sato.
With this modification the control unit of Yu as modified is configured to control the flow path opening and closing unit (switching valve 43, Sato) according to the operation information corresponding to the operation mode selected 10through the input unit among the operation information of each operation mode stored in the storing unit of Devanaboyina, so that the fluid moving paths (Sato 42) respectively connected to the plurality of fluid filling bags (Sato 32) are selectively opened or closed (Devanaboyina [0540]).
With respect to claim 14, Yu as modified teaches wherein the storing unit (Devanaboyina [0540]) stores an operation information table in which information about a fluid filling bag serving as an operation target according to each operation mode ([0536] and [0540]), stimulation intensity ([0540], “the system collects the data on position of the user and which parts of the user's body are in contact with the WBEs, and the pressure on various sensors” and stimulation time is stored ([0356], “The system may contain additional controls …including time).

Allowable Subject Matter
Claims 7, 9, 10 ,13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the prior art of record does not teach “a protrusion protruding toward the external ear so that a part of the plurality of guide holes is located therein, and wherein among the plurality of stimulation pins, a stimulation pin drawn through 10the guide hole located in the protrusion has a greater length than another stimulation pin drawn through a guide hole not in the protrusion.” The closest prior art of record, Yu, teaches a flat surface in which the stimulation pins protrude from.
Regarding claim 9, the prior art of record does not teach “wherein the housing includes: a first housing in which the plurality of accommodation holes are formed to accommodate the plurality of fluid filling bags; and a second housing having the facing portion in which the plurality of guide holes 37PCT/KR2018/005277 2018-05-08 are formed, the second housing being detachably coupled to the first housing to form an inner space in which the plurality of stimulation pins are accommodated.” The closest prior art of record, Yu in view of Sato teaches one housing for both the accommodation holes and the guide holes. While the device of Sato could have a bottom portion containing the accommodation holes and a top portion containing the guide hole, the two portions are within the same housing chamber and are not detachable from one another.
Claim 10 depends from claim 9 which depends from rejected claim 1, and is therefore objected to.
Regarding claim 13, the prior art of record does not teach “a pressure control bag installed to a fluid moving path between the output terminal of the pump and the flow path opening and closing unit and expanded or shrunk to limit a 20pressure change rate, generated at the output terminal of the pump when the flow path opening and closing unit performs the opening or closing operation, to a predetermined threshold value or below”. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dzioba et al. (US 2012/0060294 A1) teaches a similar massage device comprising inflatable bladders and massage pins.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603. The examiner can normally be reached Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANA A GALLEGOS/Examiner, Art Unit 3785            

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785